Citation Nr: 0331397	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
service-connected stress fracture, left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
August 1971. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted the veteran's claim seeking 
entitlement to service connection for stress fracture, left 
leg, and assigned a non-compensable evaluation, effective 
February 21, 1994.

The veteran attended his scheduled hearing in March 1995 
regarding this claim on appeal.  

Because the veteran did not submit a notice of disagreement 
(NOD) regarding his claims for evaluation of stress fracture 
of the right fibula, service connection for pes planus and 
evaluation based on multiple, noncompensable, service-
connected disabilities, these claims are currently not in 
appellate status. 


FINDINGS OF FACT

The symptoms of the veteran's left leg stress fracture more 
nearly approximate malunion of the tibia and fibula with 
slight knee or ankle disability than the absence of malunion 
of the tibia and fibula with slight knee or ankle disability.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation (but no higher) for 
the veteran's service-connected left leg stress fracture have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.7, 4.71, Diagnostic Code 5262 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In February 1994, the veteran submitted a claim seeking 
service connection for stress fracture of his left leg.  

The veteran was given a VA examination in July 1994.  He 
related that he sustained a stress fracture of his left leg 
in service.  He developed swelling and pain that started 
while he was marching in boot camp.  He was treated with ace 
wraps and whirlpool treatments.  He was subsequently 
medically discharged from service.  After his discharge, the 
veteran did not see a civilian doctor because he was told the 
problem was in the military.  He subsequently had problems 
holding a variety of jobs because prolonged standing caused 
his legs to swell.  

At the time of the July 1994 exam, the veteran complained of 
leg pain after standing for a prolonged period of time.  His 
legs hurt from the knees down and sometimes he got a knife-
like sensation in his calves.  His pain seemed especially bad 
at night, if he had been on his feet much of the day.  He had 
difficulty sleeping at such times.  He stated that his leg 
pain would begin within 15 minutes after standing and then 
get worse.  His main problem was pain in his legs with weight 
bearing and his inability to find a job that did not require 
standing.

The VA examiner's July 1994 objective findings were that the 
veteran had a slight difference in calf circumference.  There 
was no gross deformity.  There was no deformity of either 
lower leg.  There was no calf tenderness or edema.  Deep 
tendon reflexes in the knee and ankle were present and equal 
bilaterally.  Strength of both lower extremities with flexion 
and extension against resistance was normal and full and 
equal.  With the veteran standing, there was complete loss of 
the arch with flat feet.  The veteran's gait appeared normal.  
He was able to walk toe to heel.  He could also walk with the 
foot inverted and everted without difficulty.  There was no 
shortening of the legs.  There was no angulation and, apart 
from the flat feet, there was no deformity or false motion.  
There was no intra-articular involvement.  Both knees and 
ankles appeared normal.  

The VA examiner's diagnosis was status post stress fractures 
of both lower legs with subjective complaints of pain on 
standing.  There was also a flat foot deformity bilaterally.  
According to the July 1994 diagnostic radiology report, there 
were no osseous, articular or soft tissue abnormalities 
regarding the veteran's left tibia or fibula.  The clinical 
impression was normal left tibia and fibula.   

Private physician Dr. Z. D. examined the veteran in October 
1994.  The veteran related that he had bilateral leg pain 
aggravated by activity.  This affected his ability to rest.  
The physician remarked that the appearance of the veteran's 
feet while sitting was normal, no significant malformations 
were noted.  However, upon weight bearing, the appearance of 
the foot changed significantly.  Marked decrease in arch 
height was noted with midtarsal joints being markedly 
pronated.  Dr. Z. D. concluded that the veteran had extremely 
unstable foot architecture, with his midtarsal joints being 
markedly pronated.  This condition could easily have been the 
precipitating factor in the production of his service-related 
stress fractures.

The veteran attended his personal hearing in March 1995.  He 
stated that x-rays of his legs were taken in service, and 
that the examiners believed he had stress fractures in both 
legs.  He described his current problems as leg swelling 
after standing or walking very much.  This affected his sleep 
at night.  The veteran identified swelling in his calves, 
knees and ankles.

The veteran received a VA examination in January 1997.  The 
veteran explained that he had special boots made in service 
to help his swelling, painful feet and legs.  However, they 
did not help.  The January 1997 exam results indicated no 
swelling, deformity, angulation, false motion, shortening, or 
intra-articular involvement.  The diagnosis was history of 
stress fracture left leg 1970 with normal x-ray film.  There 
was no x-ray evidence of a stress fracture in the left leg.  
The veteran was also diagnosed with very mild bilateral pes 
planus, and normal left knee and ankle with normal range of 
motion.

In September 2000, the Board remanded the file for the RO to 
obtain the medical board determination regarding the 
veteran's separation from service.  Treatment records and 
personnel records were requested, as well as an orthopedic 
examination of the veteran's legs.

The veteran received a February 2001 VA examination.  He 
related constant aching in both legs when on his feet, and 
aching in his legs at night while laying down.  He complained 
of weakness and aching after being up on his feet for a 
while.  He denied any stiffness or swelling.  He stated his 
ankles would occasionally swell.  No instability, locking up, 
and no abnormal motion other than crepitus in the knees and 
ankles was found.  He stated flare-ups occurred with 
activity.  The longer he was up on his feet, the more aching 
and pain he experienced.  He claimed that riding in the car 
for one and a half hours increased his leg pain.  He stated 
that he wore special shoes and had inserts for his shoes.  
The veteran did not have any active infection or 
constitutional symptoms of bone disease.  The VA examiner 
stated that it was not likely that the veteran's problems 
were related to the stress fracture that he had in 1968.  His 
ankle and leg problems were not related to the well-healed 
right fibula stress fracture that he had in 1968.   

The objective findings showed that the veteran had full range 
of motion of his joints, hips, knees and ankles.  There was 
no edema, weakness, or pain movement.  His gait was within 
normal.  He had no functional limitations with standing or 
walking about in the room.  He had no unusual shoe wear 
pattern, and his calves and feet were muscular without any 
atrophy.  The VA examiner concluded that it was more than 
likely that the veteran's pain and aching, which increased 
with activity, had more to do with claudication than with his 
old stress fracture, especially since it was bilateral.

The veteran's sister wrote two letters in March 2001 on 
behalf of the veteran.  She stated that she personally saw 
him after service, and that his legs were swollen and black 
and blue from the knees down.  She stated that the veteran's 
legs still bothered him now.  She recalled that just walking 
or jumping a small ditch caused his legs to swell and turn 
blue.  Walking around the house also caused them to ache 
badly.  

The veteran received a VA examination in July 2002.  The 
veteran related that his current job worked well because he 
could rest his legs as needed.  He stated he got lots of pain 
in the bilateral lower extremities, from knees to toes.  He 
stated his ankles would swell at times.  Examination of 
bilateral lower extremities revealed good muscle tone and no 
obvious defects.  Inspection of bilateral knees revealed no 
joint effusion.  There was a bony prominence of bilateral 
tibial tuberosities worse on the left than the right.  There 
was no pain to palpation of the knee joints bilaterally.  
There was lots of crepitus in the knee joints, being worse on 
the right than the left.  There was no pain with range of 
motion.  He had full range of motion bilaterally to flexion 
and extension.  There was no joint laxity bilaterally, and no 
pain to palpate the calf muscles bilaterally.  Inspection of 
the ankle joint revealed no bony abnormalities.  There was no 
joint effusion, and he had full range of motion, bilateral 
ankles without pain.  He had bilateral pes planus with slight 
inversion with full weight bearing.  There was no pain with 
weight bearing on the ankle or knee joints.  He had no 
obvious limp.  He was slightly stiff on the first few steps 
after prolonged sitting.  The veteran stated that he felt 
stiffness in his knees, after a few steps there was no 
obvious limp or gait abnormality and there was no complaint 
of pain.  He stated that there was no pain with brief walking 
or standing, but if he were to stand for 20 to 30 minutes, he 
would begin to feel pain that started in the bilateral knees 
and involved the bilateral lower extremities.

The VA examiner concluded that the x-ray taken of the left 
tibia-fibula was normal.  There were no physical examination 
disabilities of the left knee or left ankle.  There was full 
range of motion and no obvious joint effusion.  There was 
some positive crepitus with range of motion of the left and 
right knee, and bony prominence of the tibial tuberosity.

A VA examination was given in October 2002.  The veteran at 
the time complained of swelling, weakness, stiffness and 
instability of both legs.  He stated that he never had a day 
without pain.  He experienced pain any time he walked or 
stood over 20 minutes.  The most he walked in a day was about 
one fourth of a mile.  Running caused severe pain in his 
legs.  Objective findings showed no constitutional symptoms 
of bone disease.  No deformities or false angulation.  There 
was no malunion, nonunion of loose motion noted.  No unusual 
shoe wear pattern, and his gait was within normal.  He had 
full range of motion of his knees.  There was no muscle 
atrophy.  He had mild crepitus, bilateral knees and had some 
bony tibial tuberosity on both knees.  Regarding his feet, 
the examiner stated no edema, no painful motion, no 
instability, no weakness, and no muscle atrophy.  No 
tenderness was noted upon examination.  The diagnosis was 
bilateral pes planus.  Examination of the veteran's left 
tibia and fibula showed no evidence of abnormality.

Analysis

I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the October 2002 Statement 
of the Case.  In this document, the RO also provided notice 
of what evidence it had considered.    
 
In June 2002, the RO sent the veteran a VCAA letter.  In this 
letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.  38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  In 
the case now before the Board of Veterans' Appeals, the VCAA 
letter of June 2002 included a reference to the 30-day limit.  
However, in the particular facts of this case, the 
application of 38 C.F.R. § 3.159(b)(1) to the claim has not 
resulted in disadvantage to the veteran.  The development of 
the claim was not, in fact, limited to the 30-day period 
following the June 2002 letter.  For example, in October 2002 
the veteran underwent a VA examination.  In January 2003, the 
RO notified the veteran that his case was being forwarded to 
the Board of Veterans' Appeals, and that he could submit 
additional evidence to the Board.  Thus, the veteran was 
aware that the development of the evidentiary record with 
regard to his claim was not limited to the 30 day response 
period contained in 38 C.F.R. § 3.159(b)(1).  As a result, he 
had an ooportunity to submit additional evidence throughout 
the entire one year period following June 2003, and he was 
not disadvantaged as a result of the misleading statement in 
the letter of June 2002.  In view of the development that has 
been undertaken in this claim, further development is not 
needed to comply with VCAA.  

II.	Entitlement to an initial (compensable) evaluation 
for service-connected stress fracture, left leg.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether "staged 
ratings" are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial April 2001 rating assigned 
following the grant of service connection.  Therefore, all of 
the evidence submitted in support of the veteran's claim for 
service connection to the time of the Board's disposition of 
the claim (not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003). 

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

In this case, the veteran was granted service connection for 
stress fracture, left leg, and assigned a non-compensable 
evaluation, effective February 21, 1994.  The veteran is 
currently assigned a non-compensable evaluation under 
Diagnostic Code 5262.  According to Diagnostic Code 5262, 
assignment of a non-compensable rating is warranted in the 
absence of malunion of the tibia and fibula with slight knee 
or ankle disability.  A 10 percent evaluation is warranted 
where there is malunion of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent evaluation is 
warranted where there is malunion of the tibia and fibula 
with moderate knee or ankle disability.  A 30 percent 
evaluation is warranted where there is malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent evaluation is warranted where there is nonunion of 
the tibia and fibula with loose motion, requiring a brace.      

After a thorough review of the evidence of record, the Board 
concludes that an increase to a 10 percent evaluation is 
justified, based on the criteria in Diagnostic Code 5262, as 
discussed below, and the provisions of 38 C.F.R. § 4.7 
(2003).

The evidence of record shows that the veteran's service-
connected disability is manifested by pain and weakness on 
use of his left leg.  At his July 1994 VA exam, the veteran 
stated he would experience leg pain within 15 minutes of 
standing.  His legs would hurt from the knees down, with 
occasional knife-like sensations in his calves.  The VA 
examiner noted that there was a complete loss of the arch 
with flat feet when the veteran stood upright.  The 
examiner's diagnosis was status post stress fractures of both 
lower legs with subjective complaints of pain on standing.  
In March 1995, the veteran described leg swelling, including 
swelling in his calves, knees and ankles after lots of 
standing or walking.  

At his February 2001 VA exam, the veteran related weakness 
and constant aching in both legs when on his feet for a 
while, and aching in his legs at night while laying down.  
While he denied stiffness or swelling at the time, he stated 
his ankles would swell occasionally.  He stated flare-ups 
occurred with activity.  The longer he was up on his feet, 
the more his leg aching and leg pain increased.  Objective 
findings at this time showed crepitus in the knees and 
ankles.  The veteran's sister's letters support the veteran's 
claim of leg pain on use.  She stated that just walking or 
jumping a small ditch caused pain, swelling and discoloration 
in the veteran's legs.  At his July 2002 VA exam, the veteran 
indicated he had lots of bilateral lower extremity pain from 
the knees to toes, and ankle swelling.  Standing for 20 to 30 
minutes caused bilateral knee pain and then bilateral lower 
extremity pain.  Crepitus in the knee joints was also noted. 
The veteran's October 2002 VA exam suggested a worsening of 
symptoms.  The veteran complained of swelling, weakness, 
stiffness and instability of both legs.  He indicated that he 
never had a day without some pain.  The most he could walk in 
a day was about one fourth of a mile.  An attempt to run 
caused severe leg pain.  Mild crepitus bilateral knees and 
some bony tibial tuberosity was noted. 
  
There is a question in this case as to whether the veteran is 
entitled to a compensable evaluation regarding his left leg 
stress fracture.  At his July 1994 VA exam, objective 
findings showed strength of both lower extremities with 
flexion and extension against resistance was normal and full.  
The examiner's clinical impression was a normal left tibia 
and fibula.  The veteran's January 1997 VA exam indicated no 
swelling, deformity, angulation, false motion, shortening, or 
intra-articular involvement.  Normal left knee and ankle with 
normal range of motion was indicated.  In February 2001, the 
VA examiner indicated no instability, locking up, and no 
abnormal motion.  In July 2002, the VA examiner stated there 
was no pain with range of motion regarding the veteran's 
knees and ankles.  There was no pain with weight bearing on 
the left ankle or knee joints.  In October 2002, the VA 
examiner stated that there was no bone disease, and no 
malunion or nonunion of loose motion.  Examination of the 
veteran's left tibia and fibula showed no evidence of 
abnormality.

Nonetheless, the evidence in this case shows that there is a 
genuine question as to which of two evaluations (a 
noncompensable or 10 percent) should be applied.  While there 
is objective evidence stating that the veteran has a normal 
left tibia and fibula and he experiences full range of knee 
and ankle motion without pain, there is also evidence that 
the veteran has crepitus in the knees and ankles, as well as 
knee and ankle swelling.  The knee and ankle pain he 
experiences upon prolonged use of his legs suggests that he 
does have slight knee and ankle disabilities.

In addition, the veteran's functional limitation of his left 
leg due to pain and weakness on use as directed in DeLuca v. 
Brown must also be considered.  The veteran stated in July 
1994 that he had problems holding a variety of jobs because 
prolonged standing caused his legs to swell.  As he indicated 
in February 2001, even riding in the car for one and a half 
hours would increase his leg pain.  Furthermore, as stated 
above, the veteran stated that flare-ups occurred with 
increased activity.  He noted in October 2002 that the most 
he could walk in a day was about one fourth of a mile.  He 
experienced pain anytime he walked or stood over 20 minutes.  
Thus, while objective findings showed that the veteran had no 
functional limitations with standing or walking about in a 
room, it is significant that the veteran's pain and weakness 
of his left leg occurred after prolonged use.  This key 
factor must be weighed in making a determination on the issue 
of a compensable evaluation.  

It should be noted, however, that a 20 percent evaluation for 
the veteran is not justified.  In the July 2002 VA exam, no 
physical examination disabilities of the left knee or left 
ankle were noted.  The veteran's October 2002 VA exam 
indicated that there was no malunion or nonunion regarding 
the left tibia or fibula.  There was full range of motion of 
the knees, and the left tibia and fibula showed no evidence 
of abnormality.  There is no evidence of record that the 
veteran has suffered "moderate" knee or ankle disability.  
For a 20 percent evaluation, a finding of "malunion of tibia 
and fibula" shall be accompanied "with moderate knee or 
ankle disability."  All of the necessary symptoms and 
conditions to support a 20 percent evaluation are not present 
in the evidence of record. 

In sum, the credible evidence shows that when painful and 
weakened motion on use is considered along with the objective 
findings, the veteran's left leg stress fracture results in 
at least mild disability.  The disability picture does not 
completely conform to the criteria for a 10 percent rating, 
but it more nearly approximates the criteria required for the 
10 percent evaluation than it approximates the criteria for a 
noncompensable rating.  Pursuant to 38 C.F.R. § 4.7 (2003) 
and with all reasonable doubt resolved in the veteran's 
favor, the Board concludes that an increase to a 10 percent 
evaluation is appropriate.

Therefore, entitlement to an initial (compensable) evaluation 
for service-connected stress fracture of the left leg is 
established.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71, Diagnostic Code 
5262 (2003).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered several VA examinations to determine the extent of 
the veteran's left leg stress fracture disability. The record 
is complete with records of prior medical history and rating 
decisions. Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

  
ORDER

Entitlement to an initial evaluation of 10 percent, but no 
higher, for service-connected stress fracture of the left leg 
is granted, subject to the laws and regulations governing the 
award of monetary benefits. 



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



